TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-11-00804-CV




 
 
Airickison Tavar Nelson a/k/a Erikson Nelson,
Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 340th District Court OF Tom Green COUNTY, 
NO. C-10-0041-CPS, The Honorable Jay
  K. Weatherby, JUDGE PRESIDING




 
 



O R D E R
 
PER CURIAM
Appellant Airickison Tavar
  Nelson a/k/a Erikson Nelson filed his notice of appeal on November
  28, 2011.  The appellate record
  was complete April 12, 2012,
  making appellant=s brief
  due May 2, 2012.  To date, appellant=s
  brief has not been filed. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines. 
  Therefore we order counsel to file appellant=s
  brief no later than May 29, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt of court.
It is ordered on May 11, 2012.
 
Before
  Justices Puryear, Henson and Goodwin